 In the Matter of BAER COMPANY, INC.andUNITED TEXTILE WORKERSOF AMERICACase No. C-,8.Decided January 05, 1936Sslk Yarn and Textile Industry-Unit Appropriate for Collective Bargaining:productionemployees-Election: consent-Settlement.agreement to comply withAct-Consent Decree:agreement to entry of by Board.Mr. Gerhard P. Van Arkelfor the Board.Mr. Nathan M. Balliet,of Lehighton, Pa., for respondent.Mr. M. Herbert Syme,of Philadelphia, Pa., for the Union.Mr. Fred. G. Krivonos,of counsel to the Board.DECISIONSTATEMENT OFCASEUpon charges duly filed by the United Textile Workers ofAmerica, hereinafter called the union, and acting pursuant to theauthority granted in Section 10 (b) of the National Labor RelationsAct, approved July 5, 1935, Stanley W. Root, Regional Director forthe Fourth Region, agent of the National Labor Relations Boarddesignated by Article IV, Section 1, National Labor Relations BoardRules and Regulations-Series 1, issued its complaint dated Novem-ber 18, 1935, against the Baer Co., Inc., respondent herein.The com-plaint and notice of hearing thereon were duly served upon respond-ent on November 21, 1935, in accordance with Article IT, Section 1of said Rules and Regulations-Series 1.The complaint alleges that the respondent has en' aged in unfairlabor practices affecting commerce within the meaning of Section 8,subdivisions (1), (2) and (5), and Section 2, subdivisions (6) and(7) of such Act. Thereafter, on November 26, 1935, respondent filedits answer to the complaint.Respondent, in its answer, expresslyadmits the allegations in the complaint (paragraph 1) concerning itsincorporation and place of business, and the allegations that theinterstate sources of its raw materials and the interstate sale andtransportation of its product constitute a continuous flow of trade,traffic and commerce among the several states.Respondent's answerfails to reply to the allegations in the complaint (paragraph 12) thatthe unfair labor practices alleged constitute unfair labor practicesaffecting commerce.All other allegations in the complaint, excepting159 160NATIONALLABOR RELATIONS BOARDthose concerning the appropriate bargaining unit (paragraph 7)which are admitted, are either denied or neither admitted nor deniedfor lack of knowledge.Pursuant to the notice of hearing, William R. Walsh, Trial Ex-aminer, as agent of the National Labor Relations Board designatedby Article IV, Section 3, and Article II, Section 22 of said Rulesand Regulations-Series 1, conducted a hearing on December 2,1935, at Bloomsburg, Pennsylvania.The respondent, appearing byNathan M. Balliet, participated in the hearing.Full opportunityto be heard, to cross-examine witnesses and to produce evidence wasafforded to all parties.In the course of the hearing, at a conference of all interestedparties, stipulations, set forth below in the findings of fact, wereagreed upon between all such parties, as the basis of settlementof the case.On December 16, 1935, the Board, deeming it necessary in orderto effectuate the purposes of the Act, directed, under Article II,Section 35 of said Rules and Regulations-Series 1, that the pro-ceeding herein be transferred and continued before it for deter-mination pursuant to Article II, Section 36 of said Rules and Regu-lations-Series 1.Upon the basis of respondent's admissions in its answer and uponthe basis of the stipulations entered into between all interested par-ties, as set forth below, we make the following findings of fact.FINDINGS OF FACTI.The Baer Co., Inc., respondent herein, is a corporation organ-ized and existing by virtue of the laws of the State of Pennsylvania,having its principal place of business in the City of Berwick, Co-lumbia County, Pennsylvania, and its office in the Borough of Le-highton,Carbon County, Pennsylvania, and is engaged in theproduction, sale and distribution of silk and rayon yarns.II.Respondent in the course and conduct of its business causesand has continually caused substantially all the raw materials usedin the production of silk and rayon yarns to be purchased andtransported in interstate commerce from and through states of theUnited States other than the State of Pennsylvania, and foreigncountries, to its Berwick plant in the State of Pennsylvania, andcauses and has continuously caused a large part of the silk andrayon yarns produced by it to be transported in interstate commercefrom the Berwick plant in the State of Pennsylvania to, into andthrough states of the United States other than the State of Penn-sylvania, all of the aforesaid acts constituting a continuous flow oftrade, traffic and commerce among the several states. DECISIONS AND ORDERS161III. The employees engaged in the production of silk and rayonyarns at the Berwick plant of respondent,exclusive of those engagedin a supervisory capacity,constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9(b)of the Act.IV. At the hearing on December 2, 1935, the following stipulationswere agreed upon between respondent, by Nathan M. Balliet andH. Mont Smith,its attorneys,the United Textile Workers of Amer-ica,by M. Herbert Syme,itsattorney,and the National LaborRelations Board, by Stanley W. Root, Regional Director,FourthRegion, whose agency for the Board in this matter has been dulyratified, to be the basis of settlement of the case :" 1. TheBaer Company,Incorporated,agrees that it will notinterfere with, coerce,or restrain its employees in the exerciseof the rights granted them by Section 7 of the National LaborRelationsAct, approved July 5, 1935." 2. The Baer Company,Incorporated,agrees that it willcomply with the requirements of Section 8 of the said NationalLabor Relations Act." 3. The Baer Company, Incorporated,agrees that an electionamong its employees will be held with its consent under the aus-pices of the National Labor Relations Board on Thursday, De-cember 5, 1935 at which all employees not in a supervisorycapacity shall have the right to vote to determine the repre-sentatives of its employees for the purpose of collective bar-gaining and agrees that it will enter into negotiations in goodfaithwith the representatives chosen by the majority of itsemployees voting in such election,looking toward the makingof an agreement covering wages, hours and working conditions,which agreement shall in any case provide for a preferentialshop."4. Paragraphs 1, 2, and 3 of this stipulation may be con-tained in a decree to be entered any time in the future by theNational Labor Relations Board in any Court and the BaerCompany, Incorporated,agrees that it will not during a periodof one year oppose the entry of such a decree and waives itsright to oppose such entry."V. Pursuant to the provisions of paragraph 2 of these stipula-tions, the National Labor Relations Board, by Stanley W. Root,Regional Director for the Fourth Region, whose agency for theBoard in this matter has been duly ratified,conducted,on December5, 1935, an election by secret ballot among respondent's employees 162NATIONAL LABOR RELATIONS BOARDother than those engaged in a supervisory capacity,and filed a reportof the results of such election,as follows :Total employees eligible to vote----------------------------- 215Total ballots cast-------------------------------------------167Total number of ballots cast for representation by UnitedTextileWorkers of America------------------------------108Total number of ballots cast against such representation------59VI. Upon thebasis of the results of the election conducted amongrespondent's employees,other than those engaged in a supervisorycapacity,by said Stanley W. Root, agent of the Board, under theterms of said stipulations,and his report thereon, the Board herebyfinds that the United Textile Workers of America, a labor organiza-tion, has been designated to be the exclusive representative of re-spondent's employees for the purposes of collective bargaining by amajority of such employees.VII. The unfair labor practices alleged in the complaint, andthose from which practices respondent has in the stipulations setforth in finding IV above agreed to desist,constitute unfair laborpractices affecting commerce within the meaning of Section 8, sub-divisions (1), (2), (3), (4)and (5),and Section 2, subdivisions(6) and(7) of said Act.ORDEROn the basis of these findings of fact, which embody the stipulationsentered into between respondent,the union and the Board, and pur-suant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Baer Co.,Inc., and its officers and agents shall :1.Cease and desist, in accordance with its agreement expressed inparagraph 1 of the stipulations set forth in finding IV above, fromin any manner interfering with, restraining or coercing its employeesin the exercise of their rights to self-organization,to form, join orassist labor organizations,to bargain collectively through representa-tives of their own choosing,and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protec-tion, as guaranteed in Section 7 of the National Labor Relations Act.2.Cease and desist, in accordance with its agreement expressed inparagraph 2 of the stipulations set forth in finding IV above, fromany conduct inconsistent with compliance with the requirements ofSection 8,subdivisions(1), (2), (3), (4)and (5)of the NationalLabor Relations Act.3.Cease and desist, in accordance with its agreement expressed inparagraph 3 of the stipulations set forth in finding IV above, fromany refusal to bargain collectively with the United Textile Workers DECISIONS AND ORDERS163of America, the exclusive representatives designated therefor by itsemployees, other than those engaged in a supervisory capacity.4.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Enter, in accordance with its agreement expressed in paragraph3 of the stipulations set forth in finding IV above, into negotiationsin good faith with the United Textile Workers of America, designatedas their exclusive representatives for the purposes of collective bar-gaining by its employees, other than those engaged in a supervisorycapacity, as set forth above, with the object of making of an agree-ment covering wages, hours and working conditions.(b)Post notices immediately in conspicuous places in its Berwick,Pennsylvania, plant, stating that under terms of the settlement ofthis case and in compliance with this order: (1) Respondent willcomply with the provisions of the National Labor Relations Act; andthat (2) respondent's employees will not be interfered with, restrainedor coerced in the exercise of their rights to self-organization, to bar-gain collectively with representatives of their own choosing, and toengage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection guaranteed them by Section 7of such Act; and that (3) the United Textile Workers of Americahave been chosen as their exclusive representatives for collective bar-gaining by respondent's employees, other than those engaged in asupervisory capacity, and respondent will bargain with the UnitedTextileWorkers of America exclusively as the representatives of allsuch employees; and that (4) such notices will remain posted for aperiod of thirty consecutive days from the date of posting.(c) Inform the Regional Director for the Fourth Region, withinseven days of the date of service of this Order, that it has complied,and in what manner it has complied, with the provisions of this Order.